Case 6:20-cv-00587-ADA Document 1-2 Filed 06/29/20 Page 1 of 28




                   Exhibit 2
                        Case 6:20-cv-00587-ADA Document 1-2 Filed 06/29/20 Page 2 of 28




   US6671307                                   SunPower's Residential PVS5x (“Accused Product”)
4. A spread-     The accused product practices an improved spread-spectrum method for sending data over a communications
spectrum         channel (e.g., Wireless channel).
method
improvement
for sending data
over a
communications
channel,
comprising the
steps of:




                 https://provisionsolar.com/wp-content/uploads/2014/12/SunPower-Energy-Monitoring-Data-Sheet.pdf
      Case 6:20-cv-00587-ADA Document 1-2 Filed 06/29/20 Page 3 of 28




https://provisionsolar.com/wp-content/uploads/2014/12/SunPower-Energy-Monitoring-Data-Sheet.pdf

As shown below, the accused product contains a 2.4 GHz ZigBee Transceiver (EMBER’s 357 ZigBee Radio).
Case 6:20-cv-00587-ADA Document 1-2 Filed 06/29/20 Page 4 of 28
       Case 6:20-cv-00587-ADA Document 1-2 Filed 06/29/20 Page 5 of 28




As depicted below, ZigBee standard is built on top of IEEE 802.15.4. Also presented below is the specifications
of EMBER’s 357 ZigBee SOC.
      Case 6:20-cv-00587-ADA Document 1-2 Filed 06/29/20 Page 6 of 28




https://www.silabs.com/documents/public/data-sheets/EM35x.pdf
       Case 6:20-cv-00587-ADA Document 1-2 Filed 06/29/20 Page 7 of 28




https://www.electronics-notes.com/articles/connectivity/zigbee/what-is-zigbee-technology-tutorial.php
       Case 6:20-cv-00587-ADA Document 1-2 Filed 06/29/20 Page 8 of 28




https://www.electronics-notes.com/articles/connectivity/zigbee/what-is-zigbee-technology-tutorial.php




http://www.rfwireless-world.com/Terminology/what-is-zigbee.html
       Case 6:20-cv-00587-ADA Document 1-2 Filed 06/29/20 Page 9 of 28




As shown below, ZigBee is a DSSS based technology. DSSS, also referred to as “Direct Sequence Spread
Spectrum”, is a type of spread spectrum technology.




https://www.electronics-notes.com/articles/connectivity/zigbee/what-is-zigbee-technology-tutorial.php

The accused product operates in 2.4 GHz range.
      Case 6:20-cv-00587-ADA Document 1-2 Filed 06/29/20 Page 10 of 28




http://www.rfwireless-world.com/Tutorials/Zigbee-physical-layer.html
Case 6:20-cv-00587-ADA Document 1-2 Filed 06/29/20 Page 11 of 28
      Case 6:20-cv-00587-ADA Document 1-2 Filed 06/29/20 Page 12 of 28




Shown below are excerpts from 802.15.4 which defines physical layer of ZigBee standard. The modulation
scheme employed by the accused product is O-QPSK since it operates in 2.4 GHz range. There are total 16
Channels (numbered from 11 to 26) in 2.4GHz operation.




https://standards.ieee.org/standard/802_15_4-2003.html




https://standards.ieee.org/standard/802_15_4-2003.html
      Case 6:20-cv-00587-ADA Document 1-2 Filed 06/29/20 Page 13 of 28




https://standards.ieee.org/standard/802_15_4-2003.html




https://standards.ieee.org/standard/802_15_4-2003.html
      Case 6:20-cv-00587-ADA Document 1-2 Filed 06/29/20 Page 14 of 28




https://standards.ieee.org/standard/802_15_4-2003.html




https://www.electronics-notes.com/articles/connectivity/zigbee/what-is-zigbee-technology-tutorial.php
                         Case 6:20-cv-00587-ADA Document 1-2 Filed 06/29/20 Page 15 of 28




storing, at a      The spread-spectrum transmitter (e.g., ZigBee transceiver) utilized by the accused product practices storing, at a
transmitter, N     transmitter (e.g., data RAM of the ZigBee transceiver), N bits of interleaved data as stored data, with N (e.g.,
bits of            N=4) a number of bits in a symbol.
interleaved data
as stored data,    As shown below, the spread-spectrum transmitter (e.g., ZigBee transceiver) utilized by the accused product maps
with N a           4 bits into on one data symbol and thereafter store it in a memory/buffer.
number of bits
in a symbol;




                   https://www.silabs.com/documents/public/data-sheets/EM35x.pdf
      Case 6:20-cv-00587-ADA Document 1-2 Filed 06/29/20 Page 16 of 28




https://www.silabs.com/documents/public/data-sheets/EM35x.pdf
      Case 6:20-cv-00587-ADA Document 1-2 Filed 06/29/20 Page 17 of 28




https://standards.ieee.org/standard/802_15_4-2003.html




https://standards.ieee.org/standard/802_15_4-2003.html
      Case 6:20-cv-00587-ADA Document 1-2 Filed 06/29/20 Page 18 of 28




As shown below, the data PPDU is an interleaved data, since it is formed by appending Frame Check Sequence
to “Data Payload” followed by suffixing “MHR” field to “Data Payload”. In as much as successive Data
Payloads will be in between them “Frame Check Sequence” of a data payload and “SHR”, ”PHR” and “MHR”,
etc., fields of the immediate next data payload, data payloads will be in interleaved form.




https://standards.ieee.org/standard/802_15_4-2003.html
                         Case 6:20-cv-00587-ADA Document 1-2 Filed 06/29/20 Page 19 of 28




selecting, at      The spread-spectrum transmitter (e.g., ZigBee transceiver) utilized by the accused product practices selecting, at
said transmitter   said transmitter (e.g., ZigBee transceiver) in response to the N (e.g., N=4) bits of stored data, a chip-sequence
in response to     signal (e.g., one of 16 PN Sequences) from a plurality of 2N chip-sequence signals (e.g., 16 PN sequences listed
the N bits of      in the table-20 as shown below), as an output chip-sequence signal (e.g., the selected PN sequence for a data
stored data, a     symbol).
chip-sequence
signal from a
plurality of
2N chip-
sequence
signals, as an
output chip-
sequence signal;
and




                   https://standards.ieee.org/standard/802_15_4-2003.html




                   https://standards.ieee.org/standard/802_15_4-2003.html
      Case 6:20-cv-00587-ADA Document 1-2 Filed 06/29/20 Page 20 of 28




https://standards.ieee.org/standard/802_15_4-2003.html

As shown below, for each symbol, which comprises 4-bits, 1 of 16 PN sequences are selected. Symbol to chip
mapper comprises a table which has sixteen 32-bit PN Sequences (chip values) corresponding to each of sixteen
4-bit data symbol.
      Case 6:20-cv-00587-ADA Document 1-2 Filed 06/29/20 Page 21 of 28




https://standards.ieee.org/standard/802_15_4-2003.html
                          Case 6:20-cv-00587-ADA Document 1-2 Filed 06/29/20 Page 22 of 28




                    https://standards.ieee.org/standard/802_15_4-2003.html

transmitting, at    The spread-spectrum transmitter (e.g., ZigBee transceiver) utilized by the accused product practices transmitting,
said transmitter,   at said transmitter, the output chip-sequence signal (e.g., the selected PN sequence for a data symbol) as a radio
the output chip-    wave (e.g., modulated RF signal), at a carrier frequency (at a carrier frequency of one of 16 carrier frequencies
sequence signal     identified by 2.405 MHz, 2.410 MHz, 2.415 MHz, 2.420, 2.425 MHz, 2.430 MHz, 2.435 MHz, 2.440 MHz,
as a radio wave,    2.445 MHz, 2.450 MHz, 2.455 MHz, 2.460 MHz, 2.465 MHz, 2.470 MHz,2.475 MHz, and 2.480 MHz) , over
at a carrier        said communications channel (e.g., wireless channel), as a spread-spectrum signal.
frequency, over
said
communications
channel, as a
spread-spectrum
signal.
      Case 6:20-cv-00587-ADA Document 1-2 Filed 06/29/20 Page 23 of 28




https://www.silabs.com/documents/public/data-sheets/EM35x.pdf
      Case 6:20-cv-00587-ADA Document 1-2 Filed 06/29/20 Page 24 of 28




https://www.silabs.com/documents/public/data-sheets/EM35x.pdf
      Case 6:20-cv-00587-ADA Document 1-2 Filed 06/29/20 Page 25 of 28




As shown below, IEEE 802.15.4, on which ZigBee protocols are built, mandates O-QPSK modulation on various
frequency carriers in 2.4 GHz.
      Case 6:20-cv-00587-ADA Document 1-2 Filed 06/29/20 Page 26 of 28




https://standards.ieee.org/standard/802_15_4-2003.html
      Case 6:20-cv-00587-ADA Document 1-2 Filed 06/29/20 Page 27 of 28




https://standards.ieee.org/standard/802_15_4-2003.html




https://standards.ieee.org/standard/802_15_4-2003.html
      Case 6:20-cv-00587-ADA Document 1-2 Filed 06/29/20 Page 28 of 28




https://standards.ieee.org/standard/802_15_4-2003.html
